DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 10/22/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland (US 20160091723) hereto after referred to as D1.

With regard to claim 1, D1 teaches an optical system, in at least figure 1, comprising: a first reflective element (102), configured to receive an incident light emitted from a display (109); and a second reflective element (101) disposed on a reflected light path of the first reflective element, configured to receive the incident light reflected by the first reflective element and reflect the reflected incident light to an viewing position (108), and the first reflective element and/or the second reflective element having a function of concentrating light (107).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical system, in at least [0036]; wherein the second reflective element is partially transparent.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical system, in at least figure 1; wherein the second reflective element (102) comprises: a first surface (117), configured to receive the incident light reflected by the first reflective element (101), and reflect the incident light reflected by the first reflective element (101) to the viewing position (108); and a first reflective film, disposed on the first surface, wherein the first reflective film can partially reflect a light and 

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches an optical system, in at least figure 1; wherein the first surface (114) of the second reflective element (102) faces toward a reflective surface (117) of the first reflective element (101).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical system, in at least figure 1; wherein the second reflective element (102) comprises a second surface (115) away from the first reflective element (101).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical system, in at least figure 1; wherein shape of the surface of the first reflective element is selected from one of a plane, a spherical surface ([0039]), and an aspheric surface (concave 101), and shape of the surface of the second reflective element is selected from a spherical surface and a non-spherical surface (flat 102).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further 

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical system, in at least figure 1, and tables 1-4; wherein a horizontal line passing through a center point of the display is a first horizontal line, a horizontal line passing through the first incident point of the first reflective element is a second horizontal line, a horizontal line of the second incident point of the second reflective element is a third horizontal line, a distance between a center point of the display and the first incident point of the first reflective element is a first distance, a distance between the first incident point and the second incident point is a second distance, and a distance between the second incident point and the viewing position is a third distance; wherein the angle between the surface of the display and the first horizontal line is less than 90 degrees (angle between center line of 109 and center line of 102 is less than 90), the first distance ranges from 20 to 60 mm, the second distance ranges from 40 to 100 mm, and the third distance ranges from 70 to 110 mm.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches an optical system, in at least figure 1 and tables 1-4; wherein an angle between a normal line at the position of the center point of the display and the first horizontal line is a first angle, an angle between a normal line at a position of the first incident point and the second horizontal line is a second angle, an angle between a normal line at the position of the second incident point and the third horizontal line is a third angle, the first angle, the second angle and the third angle are acute angles, and an angle between the surface of the display and a reflective surface of the first reflective element is equal to the sum of the first angle and the second angle.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical system, in at least figure 1, and tables 1-4; wherein a horizontal line passing through the center point of the display is a first horizontal line, a horizontal line passing through the first incident point of the first reflective element is a second horizontal line, a horizontal line of the second incident point of the second reflective element is a third horizontal line, a distance between the center point of the display and the first incident point of the first reflective element is a first distance, a distance between the first incident point and the second incident point is a second distance, and a distance between the second incident point and the viewing position is a third distance; wherein the surface of the display is perpendicular to the first horizontal line, 

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an optical system, in at least figure 1; wherein an angle between a normal line at the position of the first incident point and the second horizontal line is a second angle, an angle between a normal line at the position of the second incident point and the third horizontal line is a third angle, the second angle and the third angle are acute angles.

With regard to claim 12, D1 teaches an optical system, in at least figure 1; comprising: a display (109), and an optical component disposed between the display and a viewing position, the optical component comprising: a first reflective element (101) for receiving an incident light emitted from the display; and a second reflective element (102) disposed on a reflected light path of the first reflective element, configured to receive the incident light reflected by the first reflective element and reflect the reflected incident light to an viewing position (108), and the first reflective element and/or the second reflective element having a function of concentrating light (107)

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches an optical system, in at least figure 1; wherein an optical path of the center point of the display, the first incident point, and the second incident point is an optical 

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 13, wherein D1 further teaches an optical system, in at least figure 1 and tables 1-4; wherein a horizontal line passing through a center point of the display (109) is a first horizontal line, a horizontal line passing through the first incident point of the first reflective element (101) is a second horizontal line, a horizontal line of the second incident point of the second reflective element (102) is a third horizontal line, a distance between a center point of the display and the first incident point of the first reflective element is a first distance, a distance between the first incident point and the second incident point is a second distance, and a distance between the second incident point and the viewing position is a third distance; wherein the angle between the surface of the display and the first horizontal line is less than 90 degrees (angle of 109 and 102 is less than 90), the first distance ranges from 20 to 60 mm, the second distance ranges from 40 to 100 mm, and the third distance ranges from 70 to 110 mm.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an optical system, in at least figure 1, and tables 1-4; wherein the surface of the display is perpendicular to the first horizontal line, the first distance ranges from 30 to 90 

With regard to claim 16, D1 teaches an image enlargement device, in at least figure 1; comprising: a left eye module corresponding to a left eye; a right eye module corresponding to a right eye, ([0069]; a binocular embodiment could also be realized), wherein each of the left eye module and the right eye module comprises: a first reflective module is composed of a plurality of first reflective elements (101), and reflective surfaces (117) of the plurality of first reflective elements constitute a reflective surface of the first reflective module; a second reflective module (102) is composed of the plurality of second reflective elements, and reflective surfaces (114) of the plurality of second reflective elements constitute a reflective surface of the second reflective module; the second reflective module is disposed on a reflected light path of the first reflective module, the second reflective module is configured to reflect a light reflected by the first reflective module to a viewing position (108) of the corresponding eye.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches an optical system, in at least figure 1; wherein an extension direction of an optical axis of the first reflective module is inconsistent with the vertical direction of a light exit surface of the display, and the extension direction of the optical axis of the first reflective module is inconsistent with the extension direction of the optical axis of the second reflective module.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches an optical system, in at least [0016]; wherein a focal power of the first reflective module is selected from one of a positive number, a negative number and zero, and a focal power of the second reflective module is selected from a positive number and a negative number.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches an optical system, in at least tables 1-4, wherein the second reflective module is movably set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 20160091723) hereto after referred to as D1.


D1 does not expressly satisfy the following condition: −0.55<(Φ1+Φ2−(Φ1*Φ2)*d.sub.12)<0.55; 
wherein, Φ1 is the focal power of the first reflective module, Φ2 is the focal power of the second reflective module, d12 is an equivalent distance between the first reflective module and the second reflective module.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1’s optical system shows different focal powers, as cited above, and these together establish general conditions of the claim. Benefits of having the focal powers listed is an optimized and smaller footprint for the HMD device. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the desired focal power for the purpose of optimization of size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872